Exhibit 10.2

INSULET CORPORATION
 
AMENDED AND RESTATED
 
2007 EMPLOYEE STOCK PURCHASE PLAN
 
The purpose of the Insulet Corporation Amended and Restated 2007 Employee Stock
Purchase Plan (“the Plan”) is to provide eligible employees of Insulet
Corporation (the “Company”) and each Designated Subsidiary (as defined in
Section 11) with opportunities to purchase shares of the Company’s common stock,
par value $.001 per share (the “Common Stock”).  380,000 shares of Common Stock
in the aggregate have been approved and reserved for this purpose.  The Plan is
intended to constitute an “employee stock purchase plan” within the meaning of
Section 423(b) of the Internal Revenue Code of 1986, as amended (the “Code”),
and shall be interpreted in accordance with that intent.
 
1.           Administration.  The Plan will be administered by the person or
persons (the “Administrator”) appointed by the Company’s Board of Directors (the
“Board”) for such purpose.  The Administrator has authority at any time to: (i)
adopt, alter and repeal such rules, guidelines and practices for the
administration of the Plan and for its own acts and proceedings as it shall deem
advisable; (ii) interpret the terms and provisions of the Plan; (iii) make all
determinations it deems advisable for the administration of the Plan; (iv)
decide all disputes arising in connection with the Plan; and (v) otherwise
supervise the administration of the Plan.  All interpretations and decisions of
the Administrator shall be binding on all persons, including the Company and the
Participants.  No member of the Board or individual exercising administrative
authority with respect to the Plan shall be liable for any action or
determination made in good faith with respect to the Plan or any option granted
hereunder.

 
 

--------------------------------------------------------------------------------

 

2.           Offerings.  The Company will make one or more offerings to eligible
employees to purchase Common Stock under the Plan (“Offerings”).  Unless
otherwise determined by the Administrator, the initial Offering will begin on
the date of the Company’s Initial Public Offering and will end on the following
December 31, 2007 (the “Initial Offering”).  Thereafter, unless otherwise
determined by the Administrator, an Offering will begin on the first business
day occurring on or after each January 1 and July 1 and will end on the last
business day occurring on or before the following June 30 and December 31,
respectively.  The Administrator may, in its discretion, designate a different
period for any Offering, provided that no Offering shall exceed six months in
duration or overlap any other Offering.
 
3.           Eligibility.  All individuals classified as employees on the
payroll records of the Company and each Designated Subsidiary are eligible to
participate in any one or more of the Offerings under the Plan, provided that as
of the first day of the applicable Offering (the “Offering Date”) they are
customarily employed by the Company or a Designated Subsidiary for more than 20
hours a week and have completed at least six concurrent months of employment
immediately prior to the Offering Date.  Notwithstanding any other provision
herein, individuals who are not contemporaneously classified as employees of the
Company or a Designated Subsidiary for purposes of the Company’s or applicable
Designated Subsidiary’s payroll system are not considered to be eligible
employees of the Company or any Designated Subsidiary and shall not be eligible
to participate in the Plan.  In the event any such individuals are reclassified
as employees of the Company or a Designated Subsidiary for any purpose,
including, without limitation, common law or statutory employees, by any action
of any third party, including, without limitation, any government agency, or as
a result of any private lawsuit, action or administrative proceeding, such
individuals shall, notwithstanding such reclassification, remain ineligible for
participation.  Notwithstanding the foregoing, the exclusive means for
individuals who are not contemporaneously classified as employees of the Company
or a Designated Subsidiary on the Company’s or Designated Subsidiary’s payroll
system to become eligible to participate in this Plan is through an amendment to
this Plan, duly executed by the Company, which specifically renders such
individuals eligible to participate herein.

 
2

--------------------------------------------------------------------------------

 

4.           Participation.
 
(a)           Participants on Effective Date.  Each eligible employee at the
time of the Initial Public Offering shall be deemed to be a Participant at such
time.  If an eligible employee is deemed to be a Participant pursuant to this
Section 4(a), such individual shall be deemed not to have authorized payroll
deductions and shall not purchase any Common Stock hereunder unless he or she
thereafter authorizes payroll deductions by submitting an enrollment form (in
the manner described in Section 4(c)) by the end of the Initial Offering.  If
such a Participant does not authorize payroll deductions by submitting an
enrollment form by the end of the Initial Offering, that Participant will be
deemed to have withdrawn from the Plan.
 
(b)           Participants in Subsequent Offerings.  An eligible employee who is
not a Participant on any Offering Date may participate in such Offering by
submitting an enrollment form to his or her appropriate payroll location at
least 15 business days before the Offering Date (or by such other deadline as
shall be established by the Administrator for the Offering).
 
(c)           Enrollment.  The enrollment form will (a) state the amount to be
deducted from an eligible employee’s Compensation (as defined in Section 11) per
pay period, (b) authorize the purchase of Common Stock in each Offering in
accordance with the terms of the Plan and (c) specify the exact name or names in
which shares of Common Stock purchased for such individual are to be issued
pursuant to Section 10.  An employee who does not enroll in accordance with
these procedures will be deemed to have waived the right to participate.  Unless
a Participant files a new enrollment form or withdraws from the Plan, such
Participant’s deductions and purchases will continue at the same amount of
Compensation for future Offerings, provided he or she remains eligible.

 
3

--------------------------------------------------------------------------------

 

(d)           Notwithstanding the foregoing, participation in the Plan will
neither be permitted nor be denied contrary to the requirements of the Code.
 
5.           Employee Contributions.  Each eligible employee may authorize
payroll deductions at a minimum of 10 dollars ($10) per pay period up to a
maximum of 10% of such employee’s Compensation for each pay period.  The Company
will maintain book accounts showing the amount of payroll deductions made by
each Participant for each Offering.  No interest will accrue or be paid on
payroll deductions.
 
6.           Deduction Changes.  Except in the event of a Participant increasing
his or her payroll deduction from 0 percent during the first Offering as
specified in Section 4(a) or as may be determined by the Administrator in
advance of an Offering, a Participant may not increase or decrease his or her
payroll deduction during any Offering, but may increase or decrease his or her
payroll deduction with respect to the next Offering (subject to the limitations
of Section 5) by filing a new enrollment form at least 15 business days before
the next Offering Date (or by such other deadline as shall be established by the
Administrator for the Offering).  The Administrator may, in advance of any
Offering, establish rules permitting a Participant to increase, decrease or
terminate his or her payroll deduction during an Offering.
 
7.           Withdrawal.  A Participant may withdraw from participation in the
Plan by delivering a written notice of withdrawal to his or her appropriate
payroll location.  The Participant’s withdrawal will be effective as of the next
business day.  Following a Participant’s withdrawal, the Company will promptly
refund such individual’s entire account balance under the Plan to him or her
(after payment for any Common Stock purchased before the effective date of
withdrawal).  Partial withdrawals are not permitted.  Such an employee may not
begin participation again during the remainder of the Offering, but may enroll
in a subsequent Offering in accordance with Section 4.

 
4

--------------------------------------------------------------------------------

 

8.           Grant of Options.  On each Offering Date, the Company will grant to
each eligible employee who is then a Participant in the Plan an option
(“Option”) to purchase on the last day of such Offering (the “Exercise Date”),
at the Option Price hereinafter provided for, the lowest of (a) a number of
shares of Common Stock determined by dividing such Participant’s accumulated
payroll deductions on such Exercise Date by the Option Price (as defined
herein), (b) 800 shares of Common Stock, or (c) such other lesser maximum number
of shares as shall have been established by the Administrator in advance of the
Offering; provided, however, that such Option shall be subject to the
limitations set forth below.  Each Participant’s Option shall be exercisable
only to the extent of such Participant’s accumulated payroll deductions on the
Exercise Date.  The purchase price for each share purchased under each Option
(the “Option Price”) will be 85 percent of the Fair Market Value of the Common
Stock on the Exercise Date.
 
Notwithstanding the foregoing, no Participant may be granted an option hereunder
if such Participant, immediately after the option was granted, would be treated
as owning stock possessing 5 percent or more of the total combined voting power
or value of all classes of stock of the Company or any Parent or Subsidiary (as
defined in Section 11).  For purposes of the preceding sentence, the attribution
rules of Section 424(d) of the Code shall apply in determining the stock
ownership of a Participant, and all stock which the Participant has a
contractual right to purchase shall be treated as stock owned by the
Participant.  In addition, no Participant may be granted an Option which permits
his or her rights to purchase stock under the Plan, and any other employee stock
purchase plan of the Company and its Parents and Subsidiaries, to accrue at a
rate which exceeds $25,000 of the fair market value of such stock (determined on
the option grant date or dates) for each calendar year in which the Option is
outstanding at any time.  The purpose of the limitation in the preceding
sentence is to comply with Section 423(b)(8) of the Code and shall be applied
taking Options into account in the order in which they were granted.
 
 
5

--------------------------------------------------------------------------------

 

9.           Exercise of Option and Purchase of Shares.  Each employee who
continues to be a Participant in the Plan on the Exercise Date shall be deemed
to have exercised his or her Option on such date and shall acquire from the
Company such number of whole shares of Common Stock reserved for the purpose of
the Plan as his or her accumulated payroll deductions on such date will purchase
at the Option Price, subject to any other limitations contained in the Plan;
provided that, with respect to the Initial Offering, the exercise of each Option
shall be conditioned on the closing of the Company’s Initial Public Offering on
or before the Exercise Date.  Any amount remaining in a Participant’s account at
the end of an Offering solely by reason of the inability to purchase a
fractional share will be carried forward to the next Offering; any other balance
remaining in a Participant’s account at the end of an Offering will be refunded
to the Participant promptly.
 
10.           Issuance of Certificates.  Certificates representing shares of
Common Stock purchased under the Plan may be issued only in the name of the
employee, in the name of the employee and another person of legal age as joint
tenants with rights of survivorship, or in the name of a broker authorized by
the employee to be his, her or their, nominee for such purpose.

 
6

--------------------------------------------------------------------------------

 

11.           Definitions.
 
The term “Compensation” means the amount of base pay, prior to salary reduction
pursuant to Sections 125, 132(f) or 401(k) of the Code, but excluding overtime,
commissions, incentive or bonus awards, allowances and reimbursements for
expenses such as relocation allowances or travel expenses, income or gains on
the exercise of Company stock options, and similar items.
 
The term “Designated Subsidiary” means any present or future Subsidiary (as
defined below) that has been designated by the Board to participate in the
Plan.  The Board may so designate any Subsidiary, or revoke any such
designation, at any time and from time to time, either before or after the Plan
is approved by the stockholders. The current list of Designated Subsidiaries is
attached hereto as Appendix A.
 
The term “Fair Market Value of the Common Stock” on any given date means the
fair market value of the Common Stock determined in good faith by the
Administrator; provided, however, that if the Common Stock is admitted to
quotation on the National Association of Securities Dealers Automated Quotation
System (“NASDAQ”), NASDAQ Global Market or another national securities exchange,
the determination shall be made by reference to the closing price on such
securities exchange.  If there is no closing price for such date, the
determination shall be made by reference to the last date preceding such date
for which there is a closing price.  Notwithstanding the foregoing, if the date
for which Fair Market Value of the Common Stock is determined is the first day
when trading prices for the Common Stock are reported on NASDAQ or another
national securities exchange, the Fair Market Value of the Common Stock shall be
the “Price to the Public” (or equivalent) set forth on the cover page for the
final prospectus relating to the Company’s Initial Public Offering.

 
7

--------------------------------------------------------------------------------

 

The term “Initial Public Offering” means the consummation of the first fully
underwritten, firm commitment public offering pursuant to an effective
registration statement under the Securities Act of 1933, as amended, covering
the offer and sale by the Company of its Common Stock.
 
The term “Parent” means a “parent corporation” with respect to the Company, as
defined in Section 424(e) of the Code.
 
The term “Participant” means an individual who is eligible as determined in
Section 3 and who has complied with the provisions of Section 4.
 
The term “Subsidiary” means a “subsidiary corporation” with respect to the
Company, as defined in Section 424(f) of the Code.
 
12.           Rights on Termination of Employment.  If a Participant’s
employment terminates for any reason before the Exercise Date for any Offering,
no payroll deduction will be taken from any pay due and owing to the Participant
and the balance in the Participant’s account will be paid to such Participant
or, in the case of such Participant’s death, to his or her designated
beneficiary as if such Participant had withdrawn from the Plan under
Section 7.  An employee will be deemed to have terminated employment, for this
purpose, if the corporation that employs him or her, having been a Designated
Subsidiary, ceases to be a Subsidiary, or if the employee is transferred to any
corporation other than the Company or a Designated Subsidiary.  An employee will
not be deemed to have terminated employment for this purpose, if the employee is
on an approved leave of absence for military service or sickness or for any
other purpose approved by the Company, if the employee’s right to reemployment
is guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Administrator otherwise
provides in writing.

 
8

--------------------------------------------------------------------------------

 

13.           Special Rules.  Notwithstanding anything herein to the contrary,
the Administrator may adopt special rules applicable to the employees of a
particular Designated Subsidiary, whenever the Administrator determines that
such rules are necessary or appropriate for the implementation of the Plan in a
jurisdiction where such Designated Subsidiary has employees; provided that such
rules are consistent with the requirements of Section 423(b) of the Code.  Such
special rules may include (by way of example, but not by way of limitation) the
establishment of a method for employees of a given Designated Subsidiary to fund
the purchase of shares other than by payroll deduction, if the payroll deduction
method is prohibited by local law or is otherwise impracticable.  Any special
rules established pursuant to this Section 13 shall, to the extent possible,
result in the employees subject to such rules having substantially the same
rights as other Participants in the Plan.
 
14.           Optionees Not Stockholders.  Neither the granting of an Option to
a Participant nor the deductions from his or her pay shall constitute such
Participant a holder of the shares of Common Stock covered by an Option under
the Plan until such shares have been purchased by and issued to him or her.
 
15.           Rights Not Transferable.  Rights under the Plan are not
transferable by a Participant other than by will or the laws of descent and
distribution, and are exercisable during the Participant’s lifetime only by the
Participant.
 
16.           Application of Funds.  All funds received or held by the Company
under the Plan may be combined with other corporate funds and may be used for
any corporate purpose.
 
17.           Adjustment in Case of Changes Affecting Common Stock.  In the
event of a subdivision of outstanding shares of Common Stock, the payment of a
dividend in Common Stock or any other change affecting the Common Stock, the
number of shares approved for the Plan and the share limitation set forth in
Section 8 shall be equitably or proportionately adjusted to give proper effect
to such event.

 
9

--------------------------------------------------------------------------------

 

18.           Amendment of the Plan.  The Board may at any time and from time to
time amend the Plan in any respect, except that without the approval within 12
months of such Board action by the stockholders, no amendment shall be made
increasing the number of shares approved for the Plan or making any other change
that would require stockholder approval in order for the Plan, as amended, to
qualify as an “employee stock purchase plan” under Section 423(b) of the Code.
 
19.           Insufficient Shares.  If the total number of shares of Common
Stock that would otherwise be purchased on any Exercise Date plus the number of
shares purchased under previous Offerings under the Plan exceeds the maximum
number of shares issuable under the Plan, the shares then available shall be
apportioned among Participants in proportion to the amount of payroll deductions
accumulated on behalf of each Participant that would otherwise be used to
purchase Common Stock on such Exercise Date.
 
20.           Termination of the Plan.  The Plan may be terminated at any time
by the Board.  Upon termination of the Plan, all amounts in the accounts of
Participants shall be promptly refunded.
 
21.           Governmental Regulations.  The Company’s obligation to sell and
deliver Common Stock under the Plan is subject to obtaining all governmental
approvals required in connection with the authorization, issuance, or sale of
such stock.
 
22.           Governing Law.  This Plan and all Options and actions taken
thereunder shall be governed by, and construed in accordance with, the laws of
the State of Delaware, applied without regard to conflict of law principles.

 
10

--------------------------------------------------------------------------------

 

23.           Issuance of Shares.  Shares may be issued upon exercise of an
Option from authorized but unissued Common Stock, from shares held in the
treasury of the Company, or from any other proper source.
 
24.           Tax Withholding.  Participation in the Plan is subject to any
minimum required tax withholding on income of the Participant in connection with
the Plan.  Each Participant agrees, by entering the Plan, that the Company and
its Subsidiaries shall have the right to deduct any such taxes from any payment
of any kind otherwise due to the Participant, including shares issuable under
the Plan.
 
25.           Notification Upon Sale of Shares.  Each Participant agrees, by
entering the Plan, to give the Company prompt notice of any disposition of
shares purchased under the Plan where such disposition occurs within two years
after the date of grant of the Option pursuant to which such shares were
purchased.
 
26.           Effective Date and Approval of Shareholders.  The Plan shall take
effect on the date of the Company’s Initial Public Offering, subject to approval
by the holders of a majority of the votes cast at a meeting of stockholders at
which a quorum is present or by written consent of the stockholders.
 


DATE PLAN APPROVED BY BOARD OF DIRECTORS:  April 27, 2007
DATE PLAN APPROVED BY STOCKHOLDERS:  April 27, 2007
EFFECTIVE DATE OF PLAN:  May 14, 2007
DATE FIRST AMENDMENT TO PLAN APPROVED BY BOARD OF DIRECTORS:  May 5, 2010

 
11

--------------------------------------------------------------------------------

 

APPENDIX A
 
Designated Subsidiaries


 
SubQ Solutions, Inc.

 
12

--------------------------------------------------------------------------------

 
